

115 HR 4776 IH: Hospital Preparedness Reauthorization Act of 2018
U.S. House of Representatives
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4776IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2018Mrs. Dingell introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to reauthorize a program of partnerships for State and
			 regional hospital preparedness to improve surge capacity.
	
 1.Short titleThis Act may be cited as the Hospital Preparedness Reauthorization Act of 2018. 2.Reauthorization of partnerships for State and regional hospital preparedness To improve surge capacitySection 319C–2(j)(1) of the Public Health Service Act (42 U.S.C. 247d–3b(j)(1)) is amended by striking $374,700,000 for each of fiscal years 2014 through 2018 and inserting $515,000,000 for each of fiscal years 2019 through 2023.
		